REASONS FOR ALLOWANCE

Claims 1-3 and 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 1-3 and 5-6

The related art of record fails to disclose or suggest a wiper drive circuit configured to control driving of a wiper motor having a first terminal, a second terminal, and a ground terminal based on power supply from a first battery and a second battery provided separately from each other in a vehicle, comprising: a first control switch controlling connection and disconnection between the first battery and the first terminal, the first control switch being connected to the first battery with first energizing wiring and the first energizing wiring having a first fuse between the first battery and the first control switch; a second control switch controlling connection and disconnection between the second battery and the second terminal, the second control switch being connected to the second battery with second energizing wiring and the second energizing wiring having a second fuse between the second battery and the second control switch; an electronic control unit configured to turn on the first control switch and turn off the second control switch to energize from the first battery to the first terminal when a wiper switch is operated into a first mode to drive the wiper motor at a first speed, and configured to turn on the second control switch and turn off the first control switch to energize from the second battery to the second terminal when the wiper switch is operated into a second mode to drive the wiper motor at a second speed higher than 2MPD/slsApplication No.: 16/872,411Docket No.: 4041 C-000019-US-DVA the first speed; a first input wiring connecting the electronic control unit to a point on the first energizing wiring between the first fuse and the first control switch; a second input wiring connecting the electronic control unit to a point on the second energizing wiring between the second fuse  and the second control switch; a diode provided on the first input wiring to restrict a sneak current from the second battery  to the first battery through the electronic control unit; and a diode provided on the second input wiring to restrict a sneak current from the first battery  to the second battery through the electronic control unit, wherein the electronic control unit is configured to monitor, with the first input wiring, a first potential corresponding to a potential of the first battery and monitor, with the second input wiring, a second potential corresponding to a potential of the second battery, turn on the second control switch to energize from the second battery to the second terminal to drive the wiper motor when determining that a power failure occurs in the first battery while the wiper switch is operated in the first mode, and turn on the first control switch to energize from the first battery to the first terminal to drive the wiper motor when determining that a power failure occurs in the second battery while the wiper switch is operated in the second mode. Thus, the control ECU is operated by being supplied with power from at least one of the first battery or the second battery, and15 determines whether the first potential and the second potential are normal voltage values to determine the power failure of the first battery and the second battery. When the first potential is equal to or lower than a predetermined threshold value, for example, the GND potential, the control ECU determines that the first battery is in power failure. In addition, when the second20 potential is equal to or lower than a predetermined threshold value, for example, the GND potential, the control ECU determines that the second battery is in power failure.
 Accordingly, the related arts would not disclose or suggest all the features of independent claim 1. Moreover, the related arts indicate that this particular wiper control system is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claim 1, the best reference found, Yasunori (US 9,802,562) teaches an automotive power unit capable of stably supplying power to a load. An automotive power unit according to a first aspect of the present invention is an automotive power unit including: a plurality of storage batteries; a power supply box to be arranged between the storage batteries and a load; switch means for selecting whether or not to supply power to the load from the storage batteries, the switch means being provided in the power supply box; and a switch control unit that detects output voltages of the storage batteries and controls opening and closing of the switch means so as to select a storage battery for supplying power to the load, wherein the switch control unit enables, based on a control signal that is output from a load control unit when the load is driven, a storage battery selecting operation to be performed by the switch means. Yasunori doesn’t explicitly teach the combinations of independent claim 1 and the limitations are neither inherent nor obvious. As a result, these are allowable. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/2/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846